Citation Nr: 0010533	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  98-19 598A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from May 1961 to May 1965.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a December 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.

Upon reviewing the record, the Board is of the opinion that 
additional development is warranted.  Therefore, the 
disposition of the veteran's claim of entitlement to service 
connection for bilateral hearing loss will be held in 
abeyance pending further development by the RO, as requested 
below. 


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
bilateral hearing loss is capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran claiming entitlement to VA benefits has the burden 
of submitting supporting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible, that is one which is meritorious on its own or 
capable of substantiation.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  For the limited purpose of determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  If a claim is not well-grounded, the VA has no 
"duty to assist" the appellant in developing facts as under 
the law, the appellant must first meet his chronological 
obligation of submitting a well-grounded claim.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1990).

of of service connection of any disease or 
disease alleged to have been incurred in or aggravated by 
such service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
1991).

The United States Court of Appeals for Veterans Claims 
(Court) has provided the Board with a series of important 
cases on what constitutes a "well-grounded claim."  The 
Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 495-97 
(1997).  

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § § 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  With chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease, and sufficient observation to establish chronicity 
at the time.  Continuity of symptomatology is required only 
where the condition noted during service is not shown to be 
chronic.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim. 38 C.F.R. § 3.303(b) 
(1999).

For the purposes of section 1110 of this title, and subject 
to the provisions of section 1113 of this title, in the case 
of any veteran who served for ninety days or more during a 
period of war and a chronic disease, including sensorineural 
hearing loss, becomes manifest to a degree of ten percent or 
more within one year from the date of separation from such 
service, such disease shall be presumed to have been incurred 
in or aggravated by such service notwithstanding there is no 
record of evidence of such disease during the period of 
service.  38 U.S.C.A. § 1101, 1112, 1133 (West 1991); 
38 C.F.R. § 3.307, 3.309 (1999).  Where there is affirmative 
evidence to the contrary, or evidence to establish that an 
intercurrent injury or disease which is a recognized cause of 
any of the disease within the purview of section 1112 of this 
title, has been suffered between the date of separation from 
service and the date of onset of any such diseases, or the 
disability is due to the veteran's own willful misconduct, 
service connection pursuant to section 1112 will not be in 
order.  38 U.S.C.A. § 1113 (West 1991).

Service medical records are negative for complaints, 
diagnosis or treatment of hearing loss.  The May 1965 
separation examination report notes bilateral 15/15 hearing 
to whispered and spoken voice.  No diseases or defects of the 
ears were noted.

A September 1969 VA examination, performed in conjunction 
with an unrelated claim for service connection, revealed no 
recorded complaints of a hearing defect and a normal clinical 
evaluation of the ears.

VA outpatient records show treatment for hearing loss from 
December 1993 to January 1997.  A December 1993 record notes 
a three week history of hearing loss, which was "in [the] 
time frame of [an] infection [of a] lower left tooth."  The 
diagnostic impression was status post maxillary extractions - 
healing well, mandibular periodontal disease, and acute 
hearing loss of the left ear.  The examiner opined that it 
was unlikely that the veteran's abscessed tooth caused his 
left ear hearing loss.  He noted that the veteran experienced 
a sore throat, and suggested that his hearing loss may 
possibly be due to otitis media. 

A February 1996 audiological evaluation report notes a four-
year history of exposure to noise from artillery fire during 
service, and complaints of decreased hearing acuity in the 
left ear.  The record reports mild sensorineural hearing loss 
in the right ear, and profound hearing loss in the left ear.  
Speech recognition was 92 percent in the right ear, and 86 
percent in the left ear.  The final assessment was 
asymmetrical hearing loss, left poorer than right.

A May 1996 report indicates that the veteran's hearing was 
re-evaluated because the scores obtained on audiological 
examination in February 1996 were "thought to be somewhat 
inconsistent."  The current audiological examination 
revealed profound sensorineural hearing loss in the left ear 
at 250 Hertz, rising to a moderately severe loss at 4000 
Hertz.  Hearing in the right ear was noted to be within 
normal limits.  

During treatment the following month, the veteran reported 
that he loaded 40-millimeter (mm) guns in service.  He 
explained that he stood to the right of the barrel, exposing 
his left ear to noise from the artillery fire.  Auditory 
brain (evoked) responses (ABR) testing revealed normal 
results in the right ear, but was unable to rule out 
retrocochlear pathology of the left ear because waveforms 
could not be obtained.  The examiner commented that this was 
not unexpected in light of the severity of the veteran's left 
ear hearing loss.

A January 1997 audiological examination showed auditory 
thresholds in frequencies 500, 1000, 2000, 3000, and 4000 
Hertz were 30, 25, 20, 25, and 25, respectively, in the right 
ear.  Masked auditory thresholds in frequencies 500, 1000, 
2000, and 4000 Hertz were 95, 95, 85, and 80, respectively, 
in the left ear.  Speech recognition was 100 percent in the 
right ear, and 20 percent in the left ear.
   
The veteran filed a claim of entitlement to service 
connection for bilateral hearing loss in March 1997.  
Therein, he reported that he received hearing aids from the 
VAMC the previous month.

A May 1997 VA audiological examination report notes a four-
year history of exposure to noise during service from 
artillery fire, jets, and "gunnery teams." Auditory 
thresholds in frequencies 500, 1000, 2000, 3000, and 4000 
Hertz were 30, 25, 20, 25, and 25, respectively, in the right 
ear, and 95, 95, 85, 85, and 80, respectively, in the left 
ear.  Speech recognition was 94 percent in the right ear, and 
0 percent in the left ear.  The final assessment was severe 
to profound flat sensorineural hearing loss in the left ear, 
and hearing within normal limits in the right ear.  The 
examiner commented that there were initial signs of 
functional overlay, which subsequently resolved.

A December 1997 rating decision denied service connection for 
bilateral hearing loss on the basis that the claim was not 
well grounded.  The veteran filed a notice of disagreement 
(NOD) with this decision in October 1998, and submitted a 
substantive appeal (Form 9) the following month, perfecting 
his appeal.  In the Form 9, the veteran indicated that he 
received treatment for hearing loss at the Smith Towers in 
approximately 1965. 

During the March 2000 travel Board hearing, the veteran 
testified that he was stationed aboard the U.S.S. Marshall 
during his period of active duty.  Transcript (T.) at 4.  He 
explained that he served as a boson's mate, and had secondary 
duties as a first loader on a five-inch gun mount.  T.  at 4-
5, 9 and 12-13.  The veteran related that the ship 
participated in firing missions off the coast of Vietnam, and 
periodically conducted gunnery practice.  T. at 4-6 and 13.  
He explained that he was not provided any type of hearing 
protection.  T. at 6-7.  He reported that his "head would 
ring" after the fire missions, but indicated that he did not 
seek medical treatment in service because he "just took it 
for granted that [it] was just something that you had to 
endure."  T. at 7-8 and 10.  

Following his separation from service, the veteran was 
employed as an assembly mechanic for Boeing.  T. at 15.  He 
reportedly received treatment for hearing loss at the Smith 
Towers in 1965, and was told that his hearing was "so bad."  
T. at 10-11 and 13.  The veteran explained that he was seen 
by a female physician "three or four times," but was unable 
to recall her name.  T. at 13-14.  In addition, he reported 
receiving treatment for his hearing loss at the VAMC in the 
1970s and 1980s.  T. at 14.  He related that his treating 
physician prescribed hearing aids, and indicated that he was 
recently told that his hearing loss was caused by noise 
exposure in service.  T. at 11-12 and 15. 

The Board finds that the veteran's claim of entitlement to 
service connection for bilateral hearing loss is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  In 
this case, the veteran maintains that he currently 
experiences hearing loss as a result of exposure to acoustic 
trauma in service.  The veteran's statements with respect to 
his in-service exposure to noise must be accepted as true for 
the purpose of determining whether the claim is well 
grounded.  See King v. Brown, 5 Vet. App. 19, 21 (1993).  
Based on the veteran's statements regarding post-service 
medical treatment for hearing loss at the Smith Towers in 
approximately 1965, and from the VAMC in the 1970s and 1980s, 
the Board finds that his claim is capable of substantiation.  
Consequently, VA's statutory duty to assist attaches.  38 
U.S.C.A. § 5107 (West 1991).


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is well grounded.


REMAND

The Board finds that the veteran's claim for service 
connection for bilateral hearing loss is well grounded, as it 
is capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This finding is based on the veteran's 
history of acoustic trauma in service, and his assertions 
regarding post-service treatment for the disorder.  If a 
claim is well grounded, VA has a duty to assist in the 
development of facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(b).

As noted above, the veteran testified that he received 
treatment for hearing loss from the Smith Towers in 
approximately 1965, and received treatment from the VAMC in 
the 1970s and 1980s.  While an October 1997 response to the 
RO's request for VA outpatient records indicates that the 
veteran initially received treatment from the VAMC in 1972, 
the earliest records from the VAMC now in the claims folder 
date from May 1986.  Thus it appears that there may be VA 
treatment records for the interval between 1972 and May 1986 
that have not been associated with the veteran's claims 
folder.  The veteran has alleged that these may contain 
relevant evidence.  The Board finds that a further effort to 
obtain these records is necessary as these records may be 
highly relevant to the disposition of the veteran's claim, 
both for the purpose of establishing key facts, and for 
purposes of evaluating the probative value of the veteran's 
evidentiary assertions.  

The veteran's statements essentially place VA on notice that 
relevant evidence that support his claim may exist or could 
be obtained.  See Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, 
pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999), the Board 
is deferring adjudication of the issue of entitlement to 
service connection for bilateral hearing loss pending a 
remand of the case to the RO for further development as 
follows:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment for bilateral 
hearing loss that are not currently a 
part of the record.  

(a)  In particular, the RO's attention is 
directed to the veteran's statements 
regarding treatment at the Smith Towers 
in 1965, and at the VAMC beginning in the 
1970s.  The RO should write the veteran 
and request that he provide any further 
details he can recall concerning the 
reported treatment at Smith Towers in 
1965, to include the name of the medical 
provider, the specific location and the 
dates of the reported treatment.  The 
veteran must be advised that without such 
details, it may not be possible to 
conduct a meaningful search for records 
of this reported treatment.  "Full 
compliance with the [statutory duty to 
assist] also includes VA assistance in 
obtaining relevant records from private 
physicians when [the veteran] has 
provided concrete data as to time, place, 
and identity."  (Emphasis added)   
Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  The veteran should also be 
requested to provide any necessary 
releases of information.  

(b)  The RO should also specifically 
request that the VAMC provide copies of 
any records of treatment for the period 
from 1972 to May 1986.

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that all reasonable steps have 
been taken to secure any outstanding 
medical records identified by the 
veteran.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After the completion of any 
development deemed appropriate in 
addition to that specified above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
bilateral hearing loss.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The appellant 
need take no action until otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 11 -


